DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2-21 are rejected under 35 U.S.C. 102(b) as being anticipated by Strickland et al. (U.S Pub. No. 20060191548).
Regarding claim 2, Strickland discloses an oral product configured to fit comfortably in a user's mouth, the oral product comprising: a matrix including, a plurality of capsules (Abstract, paragraphs 0023, 0053 and 0286); and a binder including sodium alginate, sugar, agar, guar gum, flour, water, maltodextrin, a viscous substance, or any combination thereof, the matrix being molded and proportioned [0291] to [0293].  Strickland discloses the binder including maltodextrin ranging 10% to 20% (Table 1.1) within the claimed range of 10% to 60% of the binder by weight of the oral product.

.  
Regarding claim 3, Strickland discloses the plurality of capsules comprise a plurality of flavor capsules [0053].
Regarding claim 4, Strickland discloses wherein each of the plurality of capsules has a dimension ranging from 5mm to 10mm ([0252]) within the claimed range of having an average size of 8 mm to 14 mm.  
Regarding claims 5-6, Strickland discloses the plurality of capsules include menthol ([0004], [0053]).
Regarding claim 7, Strickland discloses the plurality of flavor capsules include menthol ([0004], [0053]).
Regarding claims 8-9, Strickland suggests the plurality of capsules include an effervescent agent such as citric acid  [0034][0158][0251].
Regarding claim 10, Strickland discloses controlling the thickness of the shell [0252] and the minimum coating thickness can be 2 mils ([0314]) within the claimed range of a shell having a thickness of 0.1 mm to 7 mm.  
Regarding claims 15-16, Strickland ('548) discloses the product can be coated (the coating is corresponding to the claimed membrane contact the matrix on its inner surface and its outer surface expose to saliva when place in a user's mouth) (paragraph 00014 and 0152) wherein the coating contains sweetener such as sugar (corresponding to the claimed non-cross linked component) and a polymer such as gelatin (corresponding to the claimed cross-linkable polymer) and a cross linking agent (paragraph 250); the minimum coating thickness can be 2 mils within the claimed range of about 0.01 mm to about 3.0 mm.
Regarding claims 11-12, Strickland discloses the oral product further comprises compressible sugar (corresponding to the claimed powdered sugar) in a range of 30%-50% overlapping with the claimed range of 10%-40% by weight of the oral product (see example 27).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed range.
Regarding claim 13, Strickland discloses the oral product includes syrups ([0006]) corresponding to the claimed viscous substance includes honey.
Regarding claim 14, Strickland discloses the oral product comprises corn syrups ([0006]) (corresponding to the claimed the binder) has a water activity greater within the claimed range of 0.4 aw to 0.8 aw.  
Regarding claims 15-17, Strickland ('548) discloses the product can be coated (the coating is corresponding to the claimed membrane contact the matrix on its inner surface and its outer surface expose to saliva when place in a user's mouth) ([00014] [0152]) wherein the coating contains sweetener such as sugar (corresponding to the claimed non-cross linked component) and a polymer such as gelatin (corresponding to the claimed cross-linkable polymer) and a cross linking agent ([250])
Regarding claim 18, Strickland discloses the oral product includes a pouch and the matrix is disposed within the pouch ([0275]).  
Regarding claim 19, Strickland discloses the pouch includes a porous material ([0275], [0283]).  
Regarding claim 20, Strickland discloses the pouch has a crescent shape, a half-moon shape, a rhombus shape, a trapezoid shape, an ellipsis shape, a rectangle shape, a heart shape, a square shape, or an oval shape ([0332]).  
Regarding claim 21, Strickland discloses a preferred oral product weighs 2g within the claimed range of  0.2 g to 5.0 g and has dimensions of less than or equal to about 25 mm ([0072]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8940344. Although the claims at issue are not identical, they are not patentably distinct from each other because they have the same scope of invention wherein the oral product comprising a matrix with binder.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9974325. Although the claims at issue are not identical, they are not patentably distinct from each other because they have the same scope of invention wherein the oral product comprising a matrix with binder.  
Claims 2-21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10779560. Although the claims at issue are not identical, they are not patentably distinct from each other because they have the same scope of invention wherein the oral product comprising a matrix with binder.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU H NGUYEN/Examiner, Art Unit 1747